Citation Nr: 0636519	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What rating is for assignment from October 31, 2002, for 
multiple lipomas of the body?

2.  What rating is for assignment from October 31, 2002, for 
a scar of the left forearm due to the removal of a lipoma?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to December 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In May 2002, entitlement to service connection 
for a scar of the left forearm due to the removal of a lipoma 
was granted and a noncompensable evaluation was assigned, 
effective from October 31, 2001.  In June 2002 service 
connection for multiple lipomas of the body as granted, and a 
noncompensable evaluation was assigned from October 31, 
2001.  
 
The Board remanded both of the foregoing matters in April 
2004 so that adequate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) could be provided the veteran, 
as well as to undertake further development of the evidence.  
In a January 2006 rating decision the rating assigned for the 
veteran's multiple lipomas of the body was increased to 10 
percent effective from September 21, 2005.  As the veteran 
has disagreed with the initial ratings assigned for these 
disorders, the Board has characterized the issues as 
involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  From October 31, 2001, to August 29, 2002, the veteran's 
multiple lipomas of the body were not manifested by 
symptomatology associated with either exfoliation, exudation, 
or itching.  
 
2.  From August 30, 2002 to September 19, 2005, the veteran's 
multiple lipomas of the body were not manifested by head, 
facial or neck involvement; by scarring exceeding six square 
inches; by unstable scars; by scars that were objectively 
painful on examination; and any scars that limited the 
function of any body part.
 
3.  From September 21, 2005, the veteran's multiple lipomas 
of the body have not been manifested by symptomatology 
indicative of impairment of function of any part affected; 
they do not involve the head, face or neck; and they do not 
cover an area exceeding 12 inches with a limitation of 
motion..  

4.  For the period from October 31, 2001, to August 29, 2002, 
scar residuals of the left forearm due to the removal of a 
lipoma were not objectively tender, painful, ulcerated, 
poorly nourished, or productive of limitation of function.

5.  For the period since August 30, 2002, scar residuals of 
the left forearm due to the removal of a lipoma have not been 
manifested by a scar which is either objectively painful or 
unstable, which measured greater than 144 square inches (929 
square centimeters), or which produced a limitation of left 
forearm function.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for multiple lipomas of the body from October 31, 2001, to 
September 20, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes (Codes) 7806, 7819 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.31, 4.118, Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7819 (2006).

2.  The criteria for the assignment of a rating in excess of 
10 percent for multiple lipomas of the body from September 
21, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.31, 4.118, Codes 7800, 7801, 7802, 7803, 7804, 7805, 7819.

3.  The criteria for a compensable evaluation for a scar of 
the left forearm due to the removal of a lipoma from October 
31, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, 
Codes 5206, 5207, 7802, 7803, 7804, 7805 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118, Codes 
5206, 5207, 7802, 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in May 2004 correspondence and the 
supplemental statement of the case (SSOC) issued in January 
2006, amongst other documents considered by the Board, 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on 
appeal.  The representative stated in January 2006 that the 
terms of the April 2004 remand had been fulfilled.  The 
veteran was provided an opportunity to respond.  He did not.  
The failure to provide notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal is harmless because there is no evidence of record 
to support an increased rating for either disability; as 
such, the failure to provide notice regarding how an 
effective date is assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claims.  Thus, any questions as to the appropriate effective 
date to be assigned are moot.  
 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations and treatment records which provide 
pertinent medical evidence sufficient to evaluate the 
severity of the service-connected disabilities at issue.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Factual Background

Service medical records show a preoperative diagnosis of a 
left forearm lipoma in August 1995.  The lipoma was excised 
the same day.  

At a March 2002 VA skin examination, the veteran complained 
of problems associated with lipomatosis, and gave a history 
of having a lipoma removed from his left forearm.  The 
examiner commented that the surgical residual was a one inch 
horizontal scar which was well-healed, non-tender to 
palpitation, non-disfiguring, and not depressed.  No 
ulceration, exfoliation, or crusting was observed.  The 
examiner also noted two lipomas on the right forearm, 
reported to be about two and a half to three centimeters 
(cms.) in diameter, were described as being rather 
pronounced.  These lipomas were alternatively noted to 
measure approximately two inches by one inch.  These right 
forearm lipomas showed no ulceration, exfoliation, or 
crusting, nor were they noted to be associated with either 
systemic or nervous manifestations.  Some smaller lipomas on 
the veteran's flanks, posterior thorax, and thigh areas were 
noted.  The large lipomas measured approximately two inches.  
The examiner reported that the lipomas were asymptomatic, 
with complaints by the veteran of discomfort if he put 
pressure against them.  The diagnosis was asymptomatic 
multiple lipomatosis of the arms, flanks, back and thigh 
areas.

A May 2002 rating decision granted service connection for a 
scar of the left forearm due to the removal of a lipoma, 
pursuant to Code 7804, and assigned a 0 percent rating, 
effective October 31, 2001.  The noncompensable evaluation 
has remained in effect since.  A June 2002 rating decision 
granted service connection for multiple lipomas of the body, 
pursuant to Code 7819, and assigned a 0 percent rating, 
effective October 31, 2001.  

A May 2003 VA outpatient treatment record shows that the 
veteran was not willing to have any of his multiple lipomas 
surgically removed.  Examination did not identify the 
locations or severity of any lipoma.  

A VA skin examination was conducted on September 21, 2005.  
The veteran's left forearm scar residuals were described as 
being represented by a scar two inches in length, one eighth 
of an inch in diameter, and non-tender to palpation.  No pain 
was elicited.  The scar was stable, not elevated, and not 
depressed.  No soft tissue loss was shown, nor was 
inflammation or edema evident.  The scar was asymptomatic, 
and did not report limit normal function.  The veteran did 
report a recurrent lipoma just below the scar measuring 
approximately one centimeter, which was non-tender to 
palpation.  
 
The report also noted the presence of a palpable non-visible 
scar on the right flank, measuring approximately one inch 
with some tenderness to pressure.  A lipoma on the left thigh 
measured two and a half inches in length and one inch in 
diameter.  This scar was non-tender to palpation.  A large 
lipoma was shown on the right forearm measuring approximately 
three inches.  It was elevated, easily seen, but non-tender 
to palpation.  The veteran did not report a lack of motion 
due to his lipomas, nor was evidence of any coordination, 
weakness, endurance, or excessive fatigability indicated.  
The veteran did complain of increased right flank pain when 
playing golf.  The right flank lipoma was also reported by 
the veteran to cause discomfort when he wore his postal bag 
on the right side.  The veteran was not shown to be currently 
being treated for any of his lipomas, and it was noted that 
he worked on a full-time basis with the U.S. Postal Service 
as a postal carrier.  The exposed areas affected measured 
about three percent of the body, and about five percent of 
the entire body.  

In January 2006, the RO increased the rating to 10 percent 
for multiple lipomas, pursuant to Code 7819, effective from 
September 21, 2005.  The 10 percent evaluation for multiple 
lipomas of the body has remained in effect since.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Since the veteran filed his claims for increased initial 
ratings for his service-connected disorders there have been a 
number of changes in the criteria for rating skin diseases 
under 38 C.F.R. § 4.118, including scars.  Cf. 38 C.F.R. 
§ 4.118, Codes 7800 to 7805 (2002) with 38 C.F.R. § 4.118, 
Codes 7800 to 7805 (2006).  The new rating criteria for 
rating scars became effective August 30, 2002.  Id.  The 
rating criteria for rating new growths benign skin/benign 
skin neoplasms (i.e., lipomas), Code 7819, was also revised 
effective August 30, 2002.  A January 2006 SSOC notified the 
veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The RO has evaluated the veteran's multiple lipomas of the 
body pursuant to the Code for impairment resulting from 
benign skin growths.  See 38 C.F.R. § 4.118, Code 7819. 
 These lipomas are evaluated as noncompensably disabling 
under 38 C.F.R. § 4.118, Code 7819 from October 31, 2001, to 
September 20, 2005, and 10 percent disabling thereafter.  The 
veteran's left forearm scar residuals have been evaluated by 
the RO pursuant to Code 7804.  As noted, a noncompensable 
rating has been in effect throughout the entire appellate 
period.

Prior to August 30, 2002, Code 7819 provided that benign new 
skin growths were to be rated as scars, or as for eczema 
(dependent on location, extent and repugnant or otherwise 
disabling character of manifestations).  

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars which were poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Code 7803.  A 
10 percent evaluation was also appropriate for superficial 
scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  Finally, a 
scar could be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Code 7805.

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warranted 
a noncompensable evaluation.  A 10 percent rating was 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Code 7806.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria, Code 
7819, benign skin neoplasms which do not affect the head, 
face or neck are rated as scars (Codes 7801, 7802, 7803, 
7804, or 7805), or impairment of function.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 scars which 
affect areas other than head, face, or neck, and that are 
deep, or  cause limited motion, are rated as 10 percent 
disabling if they cover an area or areas exceeding 6 square 
inches (39 sq. cm.). 

Under the amended Code 7802, for scars that are superficial, 
do not cause limited motion, and encompass an area or areas 
at least 144 square inches (929 sq. cms.), a 10 percent 
evaluation is warranted.  

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Code 7803 and Note (1).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, Code 
7804.

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805.

Given the change in law the Board may only apply the old 
rating criteria to the pre-August 30, 2002, time period; and 
the new rating criteria to the term beginning on August 30, 
2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the applicable rating criteria.



Analysis

Multiple Lipomas of the Body

October 31, 2001, to September 20, 2005

Pertinent evidence dated during this period is limited to 
that contained within the report of a March 2002 VA skin 
examination.  As noted above, in the course of that 
examination two lipomas on the right forearm, measuring about 
two and a half to three centimeters (cms.) in diameter, were 
described as being rather pronounced.  These lipomas were 
alternatively noted to measure approximately two inches by 
one inch.  These right forearm lipomas showed no ulceration, 
exfoliation, or crusting, nor were they noted to be 
associated with either systemic or nervous manifestations.  
The presence of some smaller lipomas on the veteran's flanks, 
posterior thorax, and thigh areas were also noted.  The 
examiner added that the large lipomas measured approximately 
two inches.  The examiner added that the lipomas were 
currently asymptomatic, with complaints by the veteran of 
discomfort if he put pressure against them.  

Per Kuzma in applying the old rating criteria to the pre-
August 30, 2002, time period, and the new rating criteria to 
the term beginning on August 30, 2002, in neither case is a 
compensable rating warranted.  Codes utilized for rating 
scars are not for application as it is neither contended nor 
shown that scarring is associated with the veteran's multiple 
lipomas of the body.  Even if they did, however, they were 
not manifested by an area exceeding six square inches, they 
are not unstable, objectively painful, and they are not 
functionally limiting.  Further, the symptomatology 
associated with the multiple lipomas as reported in the 
course of the March 2002 VA examination do not show that the 
lipomas were manifested by either exfoliation, exudation, or 
itching.  As such a 10 percent rating pursuant to any skin 
Diagnostic Code is not for assignment.  
 



From September 21, 2005

For this period, the Board turns to the report of a VA skin 
examination afforded the veteran on September 21, 2005.  As 
noted the RO, in January 2006, assigned a 10 percent rating 
to the veteran's multiple lipomas of the body.  While the 
rating decision shows that Code 7819 was utilized, in 
actuality, the RO, in fact, seems to have rated this disorder 
pursuant to Code 7804.  

In order to assign a rating in excess of 10 percent for the 
multiple lipomas under the revised Code 7819, the lipomas are 
to be rated as scars (Codes 7802, 7803, 7804, or 7805) or as 
impairment of function.  

As reported, in the course of the September 2005 VA skin 
examination a palpable non-visible "scar" on the right 
flank, measuring approximately one inch with some tenderness 
to pressure, was reported.  Another lipoma, on the left thigh 
measured two and a half inches in length and one inch in 
diameter.  This "scar" was noted to be non-tender to 
palpation.  As the veteran's right flank scar was found to be 
tender (i.e., painful), the 10 percent rating was assigned.  

However, the veteran did not report problems associated with 
right or left thigh motion due to the lipomas, nor was 
evidence of any coordination, weakness, endurance, or 
excessive fatigability indicated.  As such, under the revised 
Code 7819, entitlement to a potential increased rating 
premised on impairment of function of any affected part, is 
not here either applicable or warranted.  

Left Forearm Scar

Prior to August 30, 2002

Medical records, dated before August 30, 2002, are limited to 
the report of the above-discussed March 2002 VA skin 
examination.  As noted, examination at that time revealed 
that the residuals of the left forearm lipoma excision 
included a one inch horizontal scar which was well-healed, 
non-tender to palpation, non-disfiguring, and not depressed.  
No ulceration, exfoliation, or crusting was observed.  The 
examiner added that the scar residuals were currently 
asymptomatic.  

As the scar residuals of the left forearm due to the removal 
of a lipoma during this period of time were not objectively 
tender, painful, ulcerated, poorly nourished, or productive 
of a limitation of left forearm function, a compensable 
evaluation is not warranted.  See 38 C.F.R. § 4.71a, Codes 
7804, 7803, and 7805; and 38 C.F.R. § 4.71a, Codes 5206, 
5207.

Since August 30, 2002

In order to receive a compensable rating for his left forearm 
scar residuals at any time since August 30, 2002, the 
evidence must show that the scar was either objectively 
painful or unstable, involved an area measuring greater than 
144 square inches (929 square centimeters), or was productive 
of limitation of left forearm function.  Id.

Since August 30, 2002, the only pertinent evidence of record, 
as report, is found as part of the report of the September 
2005 VA skin examination.  At that time, the veteran's left 
forearm scar residuals were non-tender to palpation.  No pain 
was elicited.  The scar was stable, not elevated, and not 
depressed.  No soft tissue loss was shown, nor was 
inflammation or edema evident.  The scar was asymptomatic, 
and not reported to limit normal function.  As such, as the 
left forearm scar was not found to be either painful or 
unstable, it did not nearly approach the size necessary for a 
compensable rating (144 square inches), and it did not limit 
function of the left forearm.  Hence, a compensable rating 
during this period is not warranted.  

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for rating for multiple 
lipomas of the body from October 31, 2001, to September 20, 
2005, is denied.

Entitlement to a rating greater than 10 percent for multiple 
lipomas of the body from September 21, 2005, is denied.

Entitlement to a compensable rating for a scar of the left 
forearm due to the removal of a lipoma from October 31, 2001, 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


